Citation Nr: 1619242	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer residuals, as due to exposure to herbicides.  

2.  Entitlement to service connection for erectile dysfunction, as secondary to prostate cancer residuals.  

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a hearing before the undersigned in May 2012.  A transcript is of record.  The Board remanded this case in February 2013.  It now returns for appellate review. 


FINDINGS OF FACT
 
1. The Veteran set foot in the Republic of Vietnam during the Vietnam era, and he has been diagnosed as having prostate cancer.

2. The Veteran's erectile dysfunction is attributable to his residuals of prostate cancer.

3. The Veteran's erectile dysfunction constitutes loss of use of a creative organ.


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for residuals of prostate cancer have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for erectile dysfunction, as secondary to service-connected prostate cancer residuals, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. The criteria for SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Post-service medical treatment records show that the Veteran has been diagnosed with prostate cancer.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met.

VA regulations provide that, if a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including prostate cancer, will be presumed service connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran asserts that he is entitled to service connection for prostate cancer due to herbicide exposure.  His service personnel records show that he was a weapons mechanic and stationed at the Korat, Thailand Airbase from November 1965 to December 1966.  He has stated that he stopped over in Da Nang, Vietnam, on two or three occasions during service.  He explained that occasionally an F-15 would have to land in Da Nang because it had been shot up, and if the planes had bomb racks on them, he would fly over on a C-130, remove the bomb rack from the F-15, and take it back to Thailand.  He stated that the bomb racks were considered to be a commodity.   

In February 2013, the RO requested the Air Force Archivist to conduct a search to verify the Veteran's exposure to herbicides, to include whether his duties required him to travel to the Republic of Vietnam.  In May 2013, the archivist responded that the Veteran's squadron did not submit any unit histories.  However, the units that were at the Da Nang Air Base did submit historical reports for the time period from October 1965 through December 1966.  These reports showed that personnel arrived to them under TDY orders whenever large loads of munitions arrived from the United States and needed to be transported from the munitions ships in the harbor to their location on base and thereby required them to assemble the various parts together to create bombs.  However, the histories did not state from where these TDY personnel came.  Therefore, the archivist stated that although she could not confirm whether anyone from Korat would have actually needed to visit Da Nang to obtain munitions, she could confirm that the Da Nang bomb depot was a central hub of munitions and probably munitions supplies for Vietnam, and in the early days such as in 1965 and early 1966, Thailand as well.  

The Board finds the Veteran's testimony that he visited Da Nang during service, in conjunction with the information from the Air Force Archivist, and when considered in light of the circumstances of his service, to be credible.  The Veteran's duty title was a weapons mechanic and it is reasonable to assume that he would have been needed to remove bomb racks from damaged planes.  Despite no official evidence that he himself visited the Da Nang Air Base, the archivist was able to confirm that the Da Nang bomb depot was a central hub of munitions and probably munitions supplies for Thailand in 1965 and early 1966 and that personnel arrived at that base under TDY to assist with munitions.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that he as likely as not set foot in Vietnam during the Vietnam Era while on active duty.

In light of the Board's determination that the Veteran set foot in Vietnam 
during the requisite period, he is presumed to have been exposed to herbicides and there is no affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has a current diagnosis of prostate cancer.  Accordingly, service connection for prostate cancer as presumptively due to herbicides exposure is warranted.

In light of the award of service connection for prostate cancer residuals, service connection for erectile dysfunction is also warranted, as this has been shown to have been caused by the radiation treatment used to treat the Veteran's prostate cancer.  See 38 C.F.R. § 3.310; Letter from Joseph D. Heineman, M.D., dated February 27, 2009.

Special monthly compensation is payable if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  As the Board has established entitlement to VA compensation for erectile dysfunction, the Veteran's claim for SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014) is also warranted.


ORDER

Entitlement to service connection for residuals of prostate cancer is granted.

Entitlement to service connection for erectile dysfunction, as secondary to service-connected prostate cancer residuals, is granted.

Entitlement to special monthly compensation based on loss of use of a creative organ is granted.


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


